Citation Nr: 1610987	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  09-28 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for left hip arthritis.  


REPRESENTATION

Appellant represented by:	South Carolina Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction of the case lies with the RO in Winston-Salem, North Carolina.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in May 2011.  A transcript of that hearing is of record.  

This matter has been previously remanded by the Board in September 2011, October 2014, March 2015, and November 2015.  

The Board's most recent Remand directed the RO to contact the Social Security Administration (SSA) and request all of the Veteran's SSA disability benefits records, to specifically include any medical records that were the foundation of his benefits denial.  In November 2015, VA requested additional records for the Veteran from the SSA.  Later that month, a Report of General Information indicated that the SSA contacted VA in regard to the follow-up request for records and explained they had sent everything they had following VA's initial request for records.  SSA confirmed that they did not have any additional housed medical records for the Veteran.  This constitutes substantial compliance with the Board's remand directive.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDING OF FACT

The most probative evidence does not demonstrate that it is at least as likely as not that the Veteran's current left hip disability is related to his military service.
CONCLUSION OF LAW

The criteria for service connection for a left hip disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA correspondence in February 2008 satisfied the duty to notify provisions with respect to the service connection claim and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

As to the duty to assist, the Board finds that VA has secured all available and identified evidence including VA treatment records, Social Security Administration (SSA) records, service treatment records, and service personnel records.  The Board remanded the Veteran's case in in March 2015 and November 2015 in order to obtain additional SSA records; however, in November 2015, the SSA informed VA that they had no additional records relevant to the Veteran. 

Additionally, the Veteran was provided with a VA examination in October 2011.  This VA examination report indicated that the examiner reviewed the claims file, considered the Veteran's statements, lay statements, referred to evidence in the claims file, cited to medical literature regarding possible causes for the Veteran's symptoms, and provided opinions with supporting rationale.  Thus, the VA opinions are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).
 
In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c) (2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the May 2011 Travel Board hearing, the VLJ identified the issues on appeal and the Veteran was assisted at the hearing by his representative.  The VLJ and the representative asked pertinent questions with respect to the Veteran's claim, including any outstanding evidence.  In addition, the VLJ held the record open for 30 days in order to give the Veteran the opportunity to submit additional evidence.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2) .

There is no indication in the record that any additional evidence relevant to the issue adjudicated in this decision is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran seeks entitlement to service connection for left hip arthritis.  Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if preexisting such service, was aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319 at 321 (2007).

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Court of Appeals for Veterans Claims (Court) has held that lay evidence is competent and may be sufficient to establish a diagnosis of a condition when 1) a lay person is competent to identify the medical condition; 2) the lay person is reporting a contemporaneous medical diagnosis; or 3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Veteran contends that his left hip disability is the result of his military service.  Specifically, the Veteran asserts that he injured his left hip in a July 1971 in-service motorcycle accident.  He asserts that he has experienced hip pain since that time.

As to element one (1) required for service connection, the medical record reflects that the Veteran has been diagnosed with degenerative arthritis of the hips.  As such, element one (1) is satisfied.

Service treatment records confirm that the Veteran was involved in a motorcycle accident in July 1971, at which time he was treated for superficial abrasions of the elbows and buttock region and excused from duty for 24 hours.  As such, element two (2), evidence of an in-service injury, is met for direct service connection.

However, while the evidence reflects a current diagnosis and in-service injury, the record is negative for competent evidence of a nexus between the Veteran's current left hip arthritis and the in-service injury.

Pertinently, the Veteran was provided with a VA examination in October 2011, at which time he was diagnosed as having degenerative arthritis of the bilateral hips.  However, the examiner opined that the Veteran's hip arthritis was less likely than not (less than 50 percent probability) incurred in or caused by an in-service injury, event, or illness.  Although the examiner acknowledged that the Veteran was treated for abrasions of the elbow and buttock region after he was involved in a motorcycle accident on July 17, 1971, at which time he was provided with wound care in the emergency room and placed on 24-hour excused duty, he emphasized that the Veteran's musculoskeletal evaluation was within normal limits on his September 1971 separation medical examination.  In addition, the examiner indicated that in a June 2004 treatment note, the Veteran stated that "his only problems are hypercholesteremia and skin cancers on his face and lips," while in a June 2007 treatment note, the Veteran complained of hip pain, left greater than
right, for a duration of only six months, and stated that "he doesn't have a specific history of trauma, but lifts daily on a construction job that he has had for 17 yrs.  The hip pain started 6 months ago."  X-rays of the hips conducted in June 2007 revealed  "moderate bilateral hip osteoarthritis."  Based on the above findings of fact, the VA examiner concluded that the Veteran's hip arthritis was less likely than not incurred in or caused by an in-service injury, event, or illness.  

Based on the evidence described, the Board finds that it is less likely than not that the Veteran's variously diagnosed left hip disability is related to service.  The medical evidence does not demonstrate a relationship between his in-service injury and current hip disability.  Rather, the evidence suggests that the Veteran's claimed left hip disorder developed many years after his separation from service.  Further, while the Veteran has asserted that his current condition is related to service, he has not demonstrated that he possesses the expertise necessary to render a complex medical opinion as to etiology.  As he has not been shown to have the requisite medical knowledge, his assertions are provided little probative weight.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As such, the weight of the evidence is against the Veteran's claim and entitlement to service connection must be denied.

Additionally, while degenerative arthritis is considered to be a chronic disability under 38 C.F.R. § 3.309, the evidence does not demonstrate continuous symptomatology since service attributable to the Veteran's diagnosed left hip arthritis.  Specifically, as discussed above, the Veteran was only treated for superficial abrasions to the elbows and buttocks at the time of his in-service motorcycle accident, and his September 1971 Report of Medical Examination at separation indicated that his musculoskeletal system was within normal limits.  Furthermore, on his corresponding September 1971 Report of Medical History at separation from service, the Veteran self-reported that he never suffered from arthritis, rheumatism, bursitis, or lameness.  Perhaps most probative are the post-service treatment records, such as the June 2004 treatment note in which the Veteran did not mention left hip symptomatology among his medical problems, as well as the June 2007 treatment note in which he complained of hip pain which started only 6 months prior and which was attributed to 17 years of daily lifting on a construction job.

In sum, the most probative evidence of record does not reflect that the Veteran has suffered from left hip pain since his in-service injury.  As such, continuity of symptomatology has not been demonstrated since his period of active duty service.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Service connection for left hip arthritis is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


